ORDER
PER CURIAM.
Travis Wayne Greenwood (“Father”) appeals from a judgment entered in the Circuit Court of Boone County dissolving his marriage to Jackie Sue Greenwood (“Mother”). Father contends that the trial court erred in ordering him to pay child support to Mother and in granting Mother sole legal custody of the children with respect to most matters.
After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion. However, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).